Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on January 24, 2022 as a reply to the non-final office action mailed on August 12, 2021.
Claim 1 has been cancelled.
Claims 32-35 have been added.
Claims 2-35 are pending.
Claims 2-35 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on January 24, 2022 have been carefully considered but deemed unpersuasive.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-7, 9-22 and 24-35 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over the Japanese patent document JP-5993277-B2 filed by Konami Digital Entertainment Co Ltd., hereinafter referred to as “Konami”.
Regarding claim 2, Konami disclosed a display method executed by a processor of a terminal (Konami, Fig. 1, user terminal 100-1 anticipates “a terminal”) that is configured to exchange contents with a plurality of terminals, the plurality of terminals including a first terminal of a first user (Konami, Fig. 1 disclosed terminals 100-1, 100-2, 100-3 and Figs. 3-5 disclosed display methods) and a second terminal of a second user (Konami, Figs. 12, 14 and 18-19 disclosed the display of two user terminals, 100-1 and 100-3 respectively. 100-1 could anticipate the first terminal in the claim, and 100-3 could anticipate the second terminal), the display method comprising: 
associating, by the processor of the terminal, second identification information with the first user, the second identification information being different from first identification information registered by the first user (Konami, [0008], “a management part (157) for managing the 1 user information registered by the registration part and the 2 user information acquired by the acquisition part in association with identification information for uniquely identifying the 2 user”; here the “1 user information” corresponds to “second identification information” in the claim and the “2 user information” corresponds to “first identification information” in the claim); 
displaying, by the processor of the terminal, the second identification information and third identification information in a display area of the terminal based on an input by a user of the terminal, the third identification information being information associated with the second user of the second terminal (Konami, Figs. 8, 11-12, 14 and 18-19 disclosed the display of two user terminals, 100-1 and 100-3 that belongs to two different users; on terminal 100-1, users B and C are displayed using their aliases found in Fig. 8; the aliases are third identification information; similarly on terminal 100-3, users B and C are displayed using their aliases found in Fig. 13);
displaying, by the processor of the terminal, first content in the display area of the terminal when the second identification information is selected by the user of the terminal, the first content including first destination user information, the first destination user information including the second identification information and indicating the first user associated with the second identification information as a destination user of the first content (Konami, [0010], “in the display device described above, the display control unit is configured such that, in the display device, identification information that uniquely identifies the 3 user selected in the input unit is associated with a message transmitted by the transmission unit.  The 1 user information corresponding to the identification information registered by the registration unit is displayed on the display unit in association with the message to be transmitted as the information indicating the 2 user’s 3 user”; “the 2 user information corresponding to the identification information acquired by the acquisition unit id displayed on the display unit in association with the message to be transmitted as information indicating the 2 user as the 3 user information”); and 
transmitting, by the processor of the terminal, information related to the first content to the plurality of terminals, the information related to the first content including information for displaying second content in a display area of the first terminal, the second content including second destination user information, the second destination user information including the first identification information and indicating the 2Atty. Dkt. No. 9882LN-000003-US-COA1 U.S. Application No. 16/986,747 first user associated with the first information as a destination user of the second contentfirst user associated with the first information as a destination user of the second content (Konami, Fig. 2 and corresponding descriptions disclosed that terminal 200 sends a message to multiple terminals 100-1 to 100-3, and terminal 100-2 also sends messages to multiple terminals 100-1 and 100-3.  [0016], “a reception procedure for receiving a message transmitted from another device, and in the display control procedure, a plurality of the 2 users registered in the group are included in the message received by the reception procedure.  In a case where identification information for uniquely identifying a 3 user selected as a response partner is associated, the 1 user information corresponding to the identification information registered by the registration procedure is used as information indicating the 2 user 3.” This implies that the identification information for uniquely identifying a 3 user is included in the message transmitted from another device; see [0043] and Figs. 8-21 for additional disclosure). 
Regarding claims 3 and 18, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein the displaying the second identification information and third identification information includes displaying the second identification information and the third identification information in the display area of the terminal based on a first input by the user of the terminal, the first input being a part of the input by the user of the terminal (Konami, Figs. 8, 9, 11-14 and 18021 and [0016, 0017, 0041, 0042]). 
Claim 16 recites subject matter found in claims 2 and 3 in the same method form, therefore the rejection rationale for claims 2 and 3 applies to claim 16.
Claim 17 recites subject matter found in claim 2 in storage medium form instead of method form, therefore the rejection rationale for claim 2 applies to claim 17.
Claim 31 recites subject matter found in claims 2 and 3 in the storage medium form instead fo method form, therefore the rejection rationale for claims 2 and 3 applies to claim 16.
Regarding claims 4 and 19, Konami disclosed the subject matter as claimed in claims 3 and 18, respectively.
Konami further disclosed wherein the first content further includes first content information input by the user of the terminal, and the second content further includes second content information input by the user of the terminal (Konami, Fig. 3 and Fig. 5). 
Regarding claims 5 and 20, Konami disclosed the subject matter as claimed in claims 3 and 18, respectively.
Konami further disclosed wherein the second identification information is selected by the first user who has been selected by the user of the terminal (Konami, Figs. 8 and 20 and their corresponding written description), and the first user is associated with the second identification information displayed in the display area of the terminal (Konami, Fig. 3, Fig. 5, Figs. 13-15 and corresponding written descriptions). 
Regarding claims 6 and 21, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein the displaying the second identification information and third identification information includes displaying the second identification information and the third identification information in the display area of the terminal based on a first input by the user of the terminal, the first input being a part of the input by the user of the terminal, the third identification information being registered by the second user of the second terminal (Konami, Figs. 8, 11-12); and 
the display method further includes deleting, by the processor of the terminal, from the display area of the terminal, the third identification information displayed in the display area of the terminal based on a second input representing at least part of the second identification Konami, Figs. 12, 14 and 18-19 disclosed the display of two user terminals, 100-1 and 100-3 that belongs to two different users, where the same user B has two different display names on terminal 100-1 and terminal 100-3; Konami also disclosed in [0012] that “in the case where the identification information identifying the 3 user is associated with the message received by the receiving unit and the identification information does not match the identification information uniquely identifying the 1 user, the received message is not displayed on the display unit”). 
Regarding claims 7 and 22, Konami disclosed the subject matter as claimed in claims 6 and 21, respectively.
Konami further disclosed wherein the deleting includes deleting the third identification information from the display area of the terminal in response to the second input including information different from the third identification information (Konami, [0012]). 
Regarding claims 9 and 24, Konami disclosed the subject matter as claimed in claims 6 and 21, respectively.
Konami further disclosed wherein, in response to the second user of the second terminal associating the first user with third destination user information by the second terminal, the information related to the first content further includes information for displaying a third content in a display area of the second terminal, the third content including the third destination user information, the third destination user information indicating the second user as a destination user of the first content (Konami, Figs. 12-14 and 19-20 disclosed the screens of a second terminal 100-3 where the same user B are displayed using a different alias that is set by the second user C of the terminal 100-3). 
Regarding claims 10 and 25, Konami disclosed the subject matter as claimed in claims 9 and 24, respectively.
Konami further disclosed wherein a display mode of the second content displayed in the display area of the first terminal and a display mode of the third content displayed in the display area of the second terminal are different from each other (Konami, Figs. 12 and 14 show the different screen displays on two difference terminals 100-1 and 100-3; where the same user B is displayed under different aliases). 
Regarding claims 11 and 26, Konami disclosed the subject matter as claimed in claims 4 and 19, respectively.
Konami further disclosed wherein the first input is an input of a symbol (Konami, Fig. 4 and Fig. 12). 
Regarding claims 12 and 27, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein a display mode of the first content displayed in the display area of the terminal and a display mode of the second content displayed in the display area of the first terminal are different from each other (Konami, Figs. 12 and 14 show the different screen displays on two difference terminals 100-1 and 100-3).
Regarding claims 13 and 28, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed wherein the information related to the first content is transmitted to the plurality of terminals via a server (Konami, Figs. 1-2, “server device 200”). 
Regarding claims 14 and 29, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami, Figs. 8-9 shows the different user names/id associated with a user). 
Regarding claims 15 and 30, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed displaying a content transmitted from each of the plurality of terminals and the first content in the display area of the terminal in chronological order (Konami, Fig. 14 shows a screen on terminal 100-3 that displays content in chronological order). 
Regarding claims 32 and 33, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed 
wherein the input includes a sign or character string input to a field for inputting a content to be submitted (Konami, Fig. 12, field E33 is a character string input field for inputting text that is submitted upon the clicking the transmit button E34).
Regarding claims 34 and 35, Konami disclosed the subject matter as claimed in claims 2 and 17, respectively.
Konami further disclosed 
displaying, by the processor of the terminal, information indicating the second user including the second identification information and information indicating the third user including third identification information in a first display area of the terminal based on an input by a user of the terminal, the third identification information being information associated with the second user of the second terminal (Konami, Fig. 12 and [0077-0080] disclosed a message screen in which a message for selecting and transmitting a response destination user is displayed.  The region 110C shown on the message screen corresponds to the “first display area” in the claim), the first display area being different from a second display area in which a message is input by the user of the terminal (Konami, Fig. 12, the region 110d corresponds to the “second display area” in the claim); and 
displaying, by the processor of the terminal, first content in the second display area of the terminal when the information indicating the second user is selected by the user of the terminal (Konami, Fig. 12, the region 110d, field E33 display the content).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Konami as applied to claims 6 and 21 above, and further in view of Virtunen et al. (US 2014/0115070).
Regarding claims 8 and 23, Konami disclosed the subject matter as claimed in claims 6 and 21, respectively.
Konami did not explicitly disclose but Virtanen et al. disclosed a message composition method using a keyboard where one or more of the keyboard entered characters are used to search for one or more content items having metadata matching the one or more entered characters.  In particular, Virtunen disclosed wherein the second identification information is a second user name associated with the first user by the user of the terminal, the third identification Virtunen disclosed in Figs. 5a-5d and [0096-0102] that as the user types more characters in, the number of matching items is reduced and the unmatched items are deleted from the candidate list until one match is selected by the user. This is substantially the same as what is being claimed).
One of ordinary skill in the art would have been motivated to combine Konami and Virtunen because Konami’s group message app has the need for entering the name of the recipient user using keyboard therefore can adopt Virtunen’s the character matching mechanism to save time in finding the user in the contact list.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        2/22/2022